DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response of 23 November 2020 has been received and entered.  Claim 23 has been amended, claims 10, 24-26, 32-44, 47-63 and 65 have been canceled and claim 66 has been added.  Claims 1-9, 11-23, 27-31, 45-46, 64 and 66 are currently pending in the instant application.
	Claims 1-9, 11-22, 28-31 and 45-46 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the replay filed on 20 October 2017.  Claims 23, 27, 64 and 66 are under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 23 November 2020 have been fully considered but are not deemed to be persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 27 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims have been amended to recite a method of “alleviating at least one disase or disorder associated with an elevated level of D-DT (D-dopachrome tautomerase) in a subject, the method comprising: administering to the subject a composition comprising an antibody that specifically binds to D-DT, wherein the subject has a disease or disorder associated with an elevated level of D-DT, “wherein the disease or disorder associated with an elevated level of D-DT is at least one selected from the group consisting of infection, inflammatory disease and autoimmunity”.

The claims have been amended to recite “alleviating at least one disease or disorder associated with an elevated level of D-DT”.  Alleviate means to make less severe (such as suffering, deficiency or a problem).  In the instant claim, this term effectively means “treat”.  The specification does not provide guidance for determining which subjects have a disease/disorder “associated” with an elevated D-DT because an elevated level of D-DT is not necessarily indicative of an association (disease/disorder which is in need of alleviation for the elevated level) and the skilled artisan would not be able to determine such without more.  The instant specification does not provide guidance as to what diseases are associated with elevated levels of D-DT except for 
Hiyoshi et al. al. (Toxicology  255:  6-14, 2009) teaches that during liver damage, D-DT levels increase.  Hiyoshi et al. indicate that D-DT is involved in the biosynthesis of melanin (an antioxidant).  Hiyoshi et al. suggest that the increase in D-DT is a response to liver damage, accelerates melanin biosynthesis and protects the liver from oxidative stress.  Qi et al. (J. Clin. Invest.  124(8):  3540-3550, 2014) teach that D-DT is secreted by cardiomyoctes during ischemia-reperfusion and that it has important autocrine/paracrine effects which protect the heart against injury.  The instant claims are directed to a method of alleviating at least one disease or disorder associated with an elevated level of D-DT, however, the specification does not provide an adequate written description of such subjects as there are conditions in which D-DT is elevated and protective against disease and therefore, should not be administered an antibody which would reduce D-DT levels.  The specification fails to indicate which subjects with elevated D-DT have a disease/disorder associated with an elevated level of D-DT and for which a reduction in D-DT would alleviate such a disease/disorder.  
	The specification teaches that D-DT secretion is stimulated by LPS and that injection of D-DT antibody before LPS administration reduces the levels of several proinflammatory cytokines implicated in shock pathogenesis (pages 69-70).  However, this information does not provide a written description for what disease/disorders are associated with an elevated level of D-DT such that one would want to decrease the .  
	
Response to Arguments
	Applicant argues at page 8 of the response that the claims have been amended to recite a method of alleviating at least one disease or disorder associated with an elevated level of D-DT in a subject.  Applicant asserts that the originally filed Specification discloses experiments involving D-DT antibody administration in mice prior to LPS injection which increased survival in the mice and that D-DT expression was found to be upregulated in human patients with sepsis, cancer and vasculitis.  Applicant concludes that the Specification provides a written description of “that the composition comprising an antibody….alleviates the recited diseases or disorders associated with an elevated level of D-DT in the subject.”  Applicant’s argument has been fully considered, but is not found persuasive. 
	The Example in the specification of D-DT antibody administration prior to LPS injection is not an example that D-DT antibody administration can alleviate infection, 

Claims 23, 27 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to alleviating a disease or disorder associated with an elevated level of D-DT in a subject in need thereof by administering a 
The instant specification fails to provide a nexus between elevated D-DT and any and all diseases/disorders which are infection, inflammatory disease or autoimmunity.  The instant specification does not provide guidance as to which diseases are associated with elevated levels of D-DT nor does it provide evidence that all diseases associated with elevated levels of D-DT could be alleviated by inhibition of D-DT.  There is no nexus or correlation of elevated D-DT with any and all autoimmune conditions.  There is no evidence or correlation that inhibition of D-DT will treat any and all infections.  Lastly, there is no nexus or correlation established between elevated D-DT and inflammatory diseases such that inhibition of D-DT would be expected to alleviate such condition.
	The specification teaches that D-DT secretion is stimulated by LPS and that injection of D-DT antibody before LPS administration reduces the levels of several proinflammatory cytokines implicated in shock pathogenesis (pages 69-70).  However, this information does not provide enablement for the treatment of any disease/disorder because the skilled artisan would not know the appropriate patient population which would be in need of advanced administration of an antibody to D-DT to inhibit proinflammatory cytokines to treat shock caused by LPS.  The instant specification also demonstrates that D-DT levels are increased during sepsis but there is no teaching that 
	Furthermore, as pointed out above, there are a number of conditions in which D-DT is elevated wherein the conditions are infection/inflammation/autoimmunity but where inhibition of D-DT would NOT be expected to alleviate such conditions.  The instant specification fails to delineate which diseases/conditions in which D-DT is elevated would result in alleviation of the disease/condition if the D-DT levels were reduced.  The specification only exemplifies use of a D-DT inhibitor to pre-treat before LPS administration and obtaining a beneficial result.  The specification demonstrates elevation of D-DT in subjects with sepsis and vasculitis, but fails to teach that inhibition of D-DT or reduction in D-DT levels will result in an alleviation of such conditions.  The specification fails to provide a nexus between D-DT levels in these two conditions and all diseases/disorders of infection/inflammation/autoimmunity.
	Therefore, based on the lack of any established nexus or correlation of elevated D-DT to diseases/disorders of infection, inflammation and autoimmunity such that administration of an inhibitor of D-DT would provide some therapeutic benefit and alleviate such, the instant claims are not enabled.

Conclusion
Claim 66 is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647